On June 1, 2004, the defendant was sentenced as follows: Count I: A commitment to the Missoula County Detention Center for a term of six (6) months for the offense of Assault, a misdemeanor; and Count II: Ten (10) years in the Montana State Prison for the offense of Tampering with a Witness, a felony. The sentences shall run concurrently with each other and the sentence imposed in Cause No. DC-96-1163, and consecutively to any sentence imposed in the State of Hawaii.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.